Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 1 of 28




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-20885-CIV-ALTONAGA/Torres

  SAMMY LEE, et al.,

          Plaintiffs,
  v.

  PHILLIP FROST, et al.,

        Defendants.
  ______________________/

                                                 ORDER

          THIS CAUSE came before the Court on Defendants’ Motion to Dismiss Plaintiffs’

  Verified Shareholder Derivative Consolidated Amended Complaint [ECF No. 62], filed on May

  24, 2021. 1 Plaintiffs, Sammy Lee and Andy Yu, filed a Response in Opposition [ECF No. 63] to

  the Motion; to which Defendants filed a Reply [ECF No. 68]. The Court has carefully considered

  the Consolidated Amended Complaint (“CAC”) [ECF No. 61], the parties’ written submissions,

  the record, and applicable law. For the following reasons, the Motion is granted.

                                        I.      BACKGROUND

          This shareholder derivative action arises from OPKO’s alleged failure to diversify its

  Board of Directors and executive management team. (See generally CAC). Plaintiffs are

  shareholders of OPKO common stock. (See id. ¶¶ 16–17). OPKO is a Delaware corporation with

  its principal place of business in Miami, Florida and is publicly listed on the NASDAQ. (See id.




  1
    Defendants include Phillip Frost, Adam Logal, Jane H. Hsiao, Steven D. Rubin, Robert S. Fishel, Richard
  M. Krasno, Richard A. Lerner, John A. Paganelli, Richard C. Pfenniger, Jr., and Alice Lin-Tsing Yu, and
  Nominal Defendant OPKO Health, Inc. (“OPKO”) (collectively, “Defendants” for purposes of this Order).
  (See Mot. 2). The Court uses the pagination generated by the electronic CM/ECF database, which appears
  in the headers of all court filings.
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 2 of 28

                                                   CASE NO. 21-20885-CIV-ALTONAGA/Torres


  ¶ 18).    OPKO is a diversified healthcare company engaged in both the diagnostics and

  pharmaceuticals business. (See id. ¶ 2).

           Defendants, Phillip Frost, Adam Logal, Jane H. Hsiao, Steven D. Rubin, Robert S. Fishel,

  Richard M. Krasno, Richard A. Lerner, John A. Paganelli, Richard C. Pfenniger, Jr., and Alice

  Lin-Tsing Yu (the “Individual Defendants”) are members of OPKO’s Board. (See id. ¶¶ 19–48).

  The Board “assumes accountability for confirming that OPKO follows federal and state laws that

  prohibit racial discrimination.” (Id. ¶ 87). Frost is also OPKO’s CEO and Chairman (see id. ¶

  19); and Logal serves as its Senior Vice President, CFO, Chief Accounting Officer, and Treasurer

  (see id. ¶ 22). In addition, Hsiao is OPKO’s Chief Technical Officer and Vice-Chairman (see id.

  ¶ 25), while Rubin is the Executive Vice President of Administration (see id. ¶ 28).

           Krasno, Paganelli, and Pfenniger serve on the Board’s Audit Committee. (See id. ¶¶ 34,

  40, 43). The Audit Committee oversees the company’s audits, reviews its internal controls,

  ensures “the integrity of [OPKO]’s financial statements[,]” and ensures “compliance with legal

  and regulatory requirements[.]” (Id. ¶ 72 (alterations added)). Fishel, Krasno, and Pfenniger serve

  on the Board’s Succession Planning Committee, which recommends to the Board candidates for

  executive management positions. (See id. ¶¶ 31, 34, 43, 70–71). Lerner and Paganelli also serve

  on the Board’s Corporate Governance and Nominating Committee (see id. ¶¶ 37, 40), which

  “identif[ies] individuals qualified to become Board of Directors members, consistent with criteria

  approved by the Board of Directors[;]” and has “sole responsibility” to formally recommend new

  Board candidates. (Id. ¶ 69 (alterations added)). Further, OPKO’s Code of Conduct states

  “discrimination is not tolerated” and advises that employment decisions will not be based on

  factors such as “race” or “color[.]” (Id. ¶ 64 (alteration added)). The Code of Conduct applies to




                                                  2
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 3 of 28

                                                      CASE NO. 21-20885-CIV-ALTONAGA/Torres


  all OPKO employees, including Board members and executive officers, and instructs employees

  to report suspected Code violations to their supervisors. (See id. ¶¶ 60–61, 63, 67).

         Plaintiffs allege the Individual Defendants have “repeatedly refus[ed] to nominate, appoint,

  and/or hire Black or Latinx individuals or other underrepresented minorities to the Board or Black

  individuals to the executive management team[.]” (Id. ¶ 7 (alterations added)). Specifically,

  Plaintiffs allege that, despite OPKO’s purported commitment to “a healthy work place[,]” “zero

  Black or Latinx individuals currently reside on [OPKO]’s Board and zero Black individuals work

  on [OPKO]’s executive management team.” (Id. (alterations added; emphasis omitted; quotation

  marks omitted); see also id. ¶ 86). “Instead, the overwhelming majority are . . . White men.” (Id.

  ¶ 87 (alteration added)). This lack of diversity is particularly significant given other companies’

  recent social justice initiatives. (See id. ¶¶ 79–85).

         In order to maintain the Individual Defendants’ control of OPKO and to “keep Black,

  Latinx, and other underrepresented individuals off of the Board[,]” OPKO does not limit the

  number of terms a Board member can serve. (Id. ¶ 13 (alteration added); see also id. ¶ 91). For

  example, at least half of the current Board members have been serving for over 13 years. (See id.

  ¶ 91). These policies are not in OPKO’s best interests, as studies show investors view long-tenured

  directors as cause for concern and companies with diverse boards are more likely to experience

  higher profits. (See id. ¶¶ 11, 90).

         As further proof that the Individual Defendants have perpetuated a non-diverse and non-

  inclusive corporate culture, Plaintiffs cite “numerous complaints regarding the lack of room for

  growth based on merit via reviews left by former and current employees of OPKO on websites

  such as Niche, Glassdoor, and Indeed.” (Id. ¶ 88). The cited reviews state “many positions are

  filled based on who you know” or who is “liked by Management[,]” and the company’s leadership



                                                     3
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 4 of 28

                                                    CASE NO. 21-20885-CIV-ALTONAGA/Torres


  “is not focused on the welfare of [the] employees.” (Id. (alterations adopted; other alteration

  added; quotation marks omitted)). Further, on July 16, 2019, BioReference Laboratories, Inc., a

  wholly owned subsidiary of OPKO, was sued for alleged discrimination and harassment based on

  race. (See id. ¶¶ 75, 78). BioReference settled the lawsuit in November 2020. (See id. ¶ 78).

         In addition to failing to diversify the Board or ensure compliance with state and federal

  antidiscrimination laws (see id. ¶¶ 7, 74, 86–87, 89), the Individual Defendants have failed to

  maintain adequate internal controls and continue appointing an ineffective independent auditor to

  assess OPKO’s internal controls regarding diversity and antidiscrimination (see id. ¶¶ 12–13, 92).

         Despite their knowledge of the alleged discriminatory misconduct — by virtue of their

  participation in and failure to rectify or monitor it — the Individual Defendants caused OPKO to

  make misleading statements in three of its annual Proxy Statements regarding the company’s

  commitment to diversity and compliance with its Code of Conduct. (See id. ¶¶ 4, 8, 13). OPKO’s

  2018, 2019, and 2020 Proxy Statements assured investors the Code of Conduct “applies to all

  employees, officers, and directors of the [c]ompany[;]” but failed to disclose the Code of Conduct

  was not followed due to the Individual Defendants’ discrimination in filling Board positions and

  their failure to report such Code violations. (Id. ¶¶ 95, 103, 111 (alterations added; quotation

  marks omitted)).

         The Proxy Statements also represented that the Board values “diversity of knowledge base,

  professional experience[,] and skills[;] and the Corporate Governance and Nominating Committee

  takes these qualities into account when considering director nominees for recommendation to the

  Board.” (Id. ¶¶ 96, 104, 112 (alterations added; quotation marks omitted)). Yet, the Proxy

  Statements (1) failed to disclose that the Individual Defendants were repeatedly refusing to hire or

  nominate Black, Latinx, or other underrepresented minorities to the Board or executive



                                                   4
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 5 of 28

                                                     CASE NO. 21-20885-CIV-ALTONAGA/Torres


  management team (see id. ¶¶ 97, 100, 105, 108, 113, 116); (2) failed to disclose the lack of director

  term limits due to a racist desire to keep Black, Latinx, and other underrepresented individuals off

  the Board (see id. ¶¶ 98, 100, 106, 108, 114, 116); (3) failed to disclose that the company’s internal

  controls were inadequate to ensure compliance with the Code of Conduct and protect

  underrepresented individuals from discrimination in the Board and executive team selection

  processes (see id. ¶¶ 99–100, 107–08, 115–16); and (4) failed to disclose that the company’s long-

  time independent auditor was neither independent nor effective at ensuring the adequacy of the

  company’s internal controls (see id. ¶¶ 100, 108, 116).

         In sum, Plaintiffs allege the 2018, 2019, and 2020 Proxy Statements were materially

  misleading because OPKO had no interest in addressing the alleged lack of racial diversity and

  discriminatory practices regarding the nomination and appointment of minority Board and

  executive team candidates. (See id. ¶¶ 4, 8, 13, 97, 105, 113, 210, 212). The Individual Defendants

  “deceived the public by claiming to abide by certain antidiscrimination policies” (id. ¶ 10), while

  “doing very little to curb discrimination occurring at the [c]ompany or its subsidiaries” (id. ¶ 4

  (alteration added)). In doing so, “the Individual Defendants have breached their duty of candor

  and have also violated the federal securities laws.” (Id. ¶ 10). As a result of the material

  misstatements contained in the 2018, 2019, and 2020 Proxy Statements, shareholders elected or

  re-elected the Individual Defendants to the Board, which allowed the discriminatory practices to

  continue, and ratified the repeated appointment of the company’s ineffective independent auditor.

  (See id. ¶¶ 100, 108, 116).

         Plaintiffs did not make a demand on the Board to institute this action under Federal Rule

  of Civil Procedure 23.1. Instead, they allege such a demand would have been futile and is therefore

  excused. (See id. ¶¶ 124–87). Plaintiffs bring claims for breach of fiduciary duty and violations



                                                    5
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 6 of 28

                                                        CASE NO. 21-20885-CIV-ALTONAGA/Torres


  of Section 14(a) of the Securities Exchange Act. (See id. ¶¶ 193–216). 2 Defendants now move to

  dismiss the CAC, arguing: (1) Plaintiffs failed to make a pre-suit demand and have not pleaded

  with sufficient particularity why such a demand would have been futile; (2) Plaintiffs fail to state

  a claim for breach of fiduciary duty or violation of Section 14(a); and (3) the CAC is a deficient

  shotgun pleading. (See generally Mot.; Reply).

                                      II.     LEGAL STANDARDS

          Rule 12(b)(6). “To survive a motion to dismiss [under Federal Rule of Civil Procedure

  12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (alteration added;

  quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although this pleading standard

  “does not require ‘detailed factual allegations,’ . . . it demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation.” Id. (alteration added; quoting Twombly, 550 U.S.

  at 555). Pleadings must contain “more than labels and conclusions, and a formulaic recitation of

  the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted).

  “[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal,

  556 U.S. at 679 (alteration added; citing Twombly, 550 U.S. at 556).

          To meet this “plausibility standard,” a plaintiff must “plead[] factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Id. at 678 (alteration added; citing Twombly, 550 U.S. at 556). “The mere possibility the defendant

  acted unlawfully is insufficient to survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co.,

  578 F.3d 1252, 1261 (11th Cir. 2009) (citation omitted), abrogated on other grounds by Mohamad


  2
   Plaintiff, Sammy Lee, filed this derivative action against Defendants on March 5, 2021. (See generally
  Compl. [ECF No. 1]). Plaintiff, Andy Yu, filed a substantially similar derivative action in this District on
  March 11, 2021; and the Court consolidated the actions on March 19, 2021. (See Order Consolidating
  Cases [ECF No. 16]). Plaintiffs filed their CAC on April 19, 2021. (See generally CAC).
                                                       6
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 7 of 28

                                                         CASE NO. 21-20885-CIV-ALTONAGA/Torres


  v. Palestinian Auth., 566 U.S. 449 (2012). When considering a motion to dismiss, a court must

  construe the complaint in the light most favorable to the plaintiff and take the factual allegations

  as true. See Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997)

  (citing SEC v. ESM Grp., Inc., 835 F.2d 270, 272 (11th Cir. 1988)).

          Section 14(a) of the Securities Exchange Act and Rule 9(b). For Section 14(a) claims

  alleging that a defendant made an untrue statement of material fact (or omitted a material fact), the

  complaint must specify each statement alleged to be misleading; the reason or reasons why the

  statement is misleading; and, if an allegation regarding the statement or omission is made on

  information and belief, the complaint must “state with particularity all facts on which that belief

  is formed.” 15 U.S.C. § 78u-4(b)(1). In any case where plaintiffs may recover damages only on

  proof that a defendant acted with a particular state of mind, the complaint must “state with

  particularity facts giving rise to a strong inference that the defendant acted with the required state

  of mind.” Id. § 78u-4(b)(2)(A).

          “If a plaintiff’s federal securities claim sounds in fraud, then the heightened pleading

  standards of Rule 9(b) apply.” Ocegueda ex rel. Facebook v. Zuckerberg, No. 20-cv-04444, 2021

  WL 1056611, at *5 (N.D. Cal. Mar. 19, 2021) (citation omitted). 3 Rule 9(b) requires plaintiffs


  3
    Plaintiffs argue the requirements of 15 U.S.C. section 78u-4(b)(2) and Rule 9(b) do not apply because the
  CAC expressly states the Section 14(a) claims are “based solely on negligence.” (CAC ¶ 207; see id. 34
  n.7, 36 n.8, 39 n.9; see Resp. 7–8). While Plaintiffs are correct that Section 14(a) claims may be based
  solely on negligence, their claim plainly is not. Plaintiffs’ Section 14(a) claim is grounded in the same
  conduct that forms the basis of their breach-of-fiduciary-duty claim — allegations that Defendants engaged
  in discrimination, knowingly failed to disclose their discriminatory conduct, knew the Proxy Statements
  were false and misleading, and consciously disregarded their duty to monitor the company’s internal
  controls. (See, e.g., CAC ¶¶ 9, 54, 74, 125, 127, 129, 137, 143, 149–50, 154, 160, 162, 167; see also id. ¶¶
  89, 128 (alleging Defendants were “aware” of their allegedly illegal misconduct); see also id. ¶ 181
  (referring to Defendants’ “scheme to issue false and misleading statements”)). Throughout the CAC,
  Plaintiffs allege Defendants took or failed to take these actions “knowing[ly]” (id. ¶ 54 (alteration added);
  id. ¶¶ 125, 127–28, 202); “culpabl[y] (id. ¶ 54 (alteration added)); “intentional[ly]” (id. ¶¶ 183, 196
  (alteration added)); “willfully” (id. ¶ 198); and “reckless[ly]” (id. ¶ 54 (alteration added); id. ¶¶ 125, 127,
  183, 196, 198, 202).


                                                        7
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 8 of 28

                                                          CASE NO. 21-20885-CIV-ALTONAGA/Torres


  alleging fraud to “state with particularity the circumstances constituting fraud or mistake.” Fed.

  R. Civ. P. 9(b). A party asserting a fraud-based claim must therefore allege:

          (1) precisely what statements were made in what documents or oral representations
          or what omissions were made, and (2) the time and place of each such statement
          and the person responsible for making (or, in the case of omissions, not making)
          same, and (3) the content of such statements and the manner in which they misled
          the plaintiff, and (4) what the defendants obtained as a consequence of the fraud.

  Giuliani v. NCL (Bahamas) Ltd., No. 1:20-cv-22006, 2021 WL 2573133, at *3 (S.D. Fla. June 23,

  2021) (citations omitted); see also Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th

  Cir. 2010). In other words, “the Complaint must set forth particular allegations about the ‘who,

  what, when, where, and how’ of the fraud.” Ceithaml v. Celebrity Cruises, Inc., 207 F. Supp. 3d

  1345, 1353 (S.D. Fla. 2016) (citation omitted).

          Pre-Suit Demand and Rule 23.1.             The parties agree Delaware substantive law governs

  this action. (See Mot. 8; Resp. 11–12). Under Delaware law, “an aggrieved shareholder must

  demand that the board take the desired action prior to bringing [a derivative] suit.” Staehr v. Alm,

  269 F. App’x 888, 891 (11th Cir. 2008) (alteration added; citation omitted). Federal Rule of Civil

  Procedure 23.1, in turn, applies a heightened pleading standard for derivative actions, requiring

  the plaintiff to “state with particularity: (A) any effort by the plaintiff to obtain the desired action


       Despite Plaintiffs’ insistence to the contrary, such claims sound in fraud. Plaintiffs’ Section 14(a) claim
  is therefore subject to the requirements of section 78u-4(b)(2) and Rule 9(b). See Ocegueda, 2021 WL
  1056611, at *9 (concluding heightened pleading standards applied to similar allegations sounding in fraud,
  despite plaintiff “limit[ing] her claim to negligence in her opposition” (alteration added)); In re Columbia
  Pipeline, Inc., 405 F. Supp. 3d 494, 506 (S.D.N.Y. 2019) (“[W]hen plaintiffs assert Section 14(a) claims
  grounded in alleged fraudulent conduct, they are subject to heightened pleading requirements, even if they
  disclaim reliance on a fraud theory.” (alteration added; other alteration adopted; citations and quotation
  marks omitted)); Little Gem Life Scis., LLC v. Orphan Med., Inc., 537 F.3d 913, 917 (8th Cir. 2008) (holding
  the PSLRA’s pleading requirements, including section 78u-4(b)(2), apply to Section 14(a) claims);
  Knollenberg v. Harmonic, Inc., 152 F. App’x 674, 682–83 (9th Cir. 2005) (same); Cal. Pub. Emps.’ Ret.
  Sys. v. Chubb Corp., 394 F.3d 126, 144–45 (3d Cir. 2004) (holding Rule 9(b) and the PSLRA’s heightened
  pleading requirements apply to Section 14(a) claims, at least where such claims are based on allegations of
  fraud); but see In re Heckmann Corp. Secs. Litig., 869 F. Supp. 2d 519, 538 (D. Del. 2012) (“This court has
  declined to apply the PSLRA’s heightened pleading requirements [under section 78u-4(b)(2)] to claims
  brought under [Section] 14(a).” (alterations added; footnote call number omitted)).
                                                         8
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 9 of 28

                                                          CASE NO. 21-20885-CIV-ALTONAGA/Torres


  from the directors or comparable authority and, if necessary, from the shareholders or members;

  and (B) the reasons for not obtaining the action or not making the effort.” Fed. R. Civ. P.

  23.1(b)(3). “Failure to make a demand or to show why a demand would be futile means dismissal.”

  McDowell v. Bracken, 794 F. App’x 910, 913 (11th Cir. 2019) (citations omitted).

                                            III.     DISCUSSION

          Defendants contend the Court must dismiss Plaintiffs’ action for failure to adequately plead

  demand futility. (See Mot. 8–14; Reply 4–8). The Court agrees.

  A.      Delaware Law Regarding Demand Futility

          Under Delaware law, a pre-suit demand is excused as futile if the plaintiff alleges

  “particularized facts creating a reasonable doubt that a majority of the Board would be disinterested

  or independent in making a decision on a demand.” Rales v. Blasband, 634 A.2d 927, 930 (Del.

  1993); see also Aronson v. Lewis, 473 A.2d 805, 814–15 (Del. 1984). 4 In other words, the plaintiff



  4
    Aronson and Rales provide two similar, but not identical, tests for determining whether the allegations of
  a complaint sufficiently plead demand futility. See Wood v. Baum, 953 A.2d 136, 140 (Del. 2008). The
  Aronson test applies where a plaintiff challenges a Board decision, alleging “the directors made a conscious
  business decision in breach of their fiduciary duties.” Id. That test requires that the plaintiff allege
  particularized facts creating a reason to doubt that “(1) the directors are disinterested and independent[,] or
  that (2) the challenged transaction was otherwise the product of a valid exercise of business judgment.” Id.
  (first alteration added; other alteration adopted; quotation marks and footnote call number omitted; citing
  Aronson, 473 A.2d at 814).

       The Rales test applies where the derivative suit is based on “a violation of the Board’s oversight duties.”
  Id. The Rales test requires the plaintiff to allege particularized facts creating a reason to doubt that “the
  board of directors could have properly exercised its independent and disinterested business judgment in
  responding to a demand.” Id. (quotation marks and footnote call number omitted; citing Rales, 634 A.2d
  at 934). Complaints alleging board inaction or violation of the board’s oversight duties are commonly
  referred to as Caremark claims. See In re Caremark Int’l Inc. Derivative Litig., 698 A.2d 959 (Del. Ch.
  1996); In re Goldman Sachs Grp., Inc. Shareholder Litig., Civ. Act. No. 2515, 2011 WL 4826104, at *18
  (Del. Ch. Oct. 12, 2011) (applying Rales test to Caremark claim).

       Plaintiffs insist they do not allege a Caremark claim. (See Resp. 11 n.4). Yet, the CAC contains several
  allegations based on a lack of oversight. (See CAC ¶¶ 9, 12, 92, 129, 137, 143, 149–50, 154, 160, 162, 167,
  177, 181, 195, 200; see also Resp. 13). Plaintiffs’ allegations plainly do not attack a specific business
  judgment or action of the Board. Plaintiffs also rely on the Rales test in their Response and do not invoke
  Aronson’s second prong. (See Resp. 11, 13).
                                                         9
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 10 of 28

                                                          CASE NO. 21-20885-CIV-ALTONAGA/Torres


   must show the directors are “incapable of making an impartial decision regarding the pursuit of

   the litigation.” Beam ex rel. Martha Stewart Living Omnimedia, Inc. v. Stewart, 845 A.2d 1040,

   1048 (Del. 2004) (footnote call number omitted). The “directors are entitled to a presumption that

   they were faithful to their fiduciary duties[,]” and “the burden is upon the plaintiff in a derivative

   action to overcome that presumption.” Id. at 1048–49 (alteration added; emphasis in original;

   footnote call numbers omitted). “Mere notice pleading is insufficient to meet the plaintiffs’ burden

   to show demand excusal in a derivative case.” Guttman, 823 A.2d at 499 (footnote call number

   omitted).

           To show that a director is “interested,” the plaintiff must plead particularized facts showing

   either (1) that the director faces a substantial likelihood of liability on any of the claims that are

   the subject of the litigation, or (2) that the director received a personal benefit from the alleged

   wrongdoing or would otherwise be materially affected in a manner not equally shared with the

   stockholders. See United Food & Com. Workers Union v. Zuckerberg, 250 A.3d 862, 890 (Del.

   Ch. 2020); In re Mako Surgical Corp. Derivative Litig., No. 12-61238, 2013 WL 12131315, at *2

   (S.D. Fla. June 6, 2013). The “mere threat” of potential liability is insufficient; a director is deemed

   “interested” only if the potential for liability rises to a “substantial likelihood.” Ryan v. Gifford,

   918 A.2d 341, 355 (Del. Ch. 2007) (citation, quotation marks, and footnote call number omitted).

           “Where directors are contractually or otherwise exculpated from liability for certain

   conduct, then a serious threat of liability may only be found to exist if the plaintiff pleads a non-




        In any event, it is unnecessary to determine which particular test applies in this case. Plaintiffs’
   allegations and arguments for demand futility implicate both the Rales test and the first prong of the
   Aronson test, which Delaware courts have recognized involve the same core inquiry. See, e.g., Guttman v.
   Huang, 823 A.2d 492, 500 (Del. Ch. 2003) (“[T]he differences between the Rales and the Aronson tests in
   the circumstances of this case are only subtly different, because the policy justification for each test points
   the court toward a similar analysis.” (alteration added)).
                                                         10
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 11 of 28

                                                        CASE NO. 21-20885-CIV-ALTONAGA/Torres


   exculpated claim against the directors based on particularized facts.” Wood, 953 A.2d at 141

   (emphasis in original; citation, quotation marks, and footnote call number omitted). Section 9.1

   of OPKO’s Amended and Restated Certificate of Incorporation exculpates its directors “[t]o the

   fullest extent permitted by [Delaware law]” for breaches of fiduciary duty, except for liability for

   breach of the duty of loyalty, acts not taken in good faith, intentional misconduct, or knowing

   violations of law. (OPKO Health, Inc., Form for Registration of Certain Classes of Securities

   (Form 8-A) 28 (June 8, 2007) (“OPKO Registration Form”) (alterations added); see also Mot.

   10). 5   “Where, as here, directors are exculpated from liability except for claims based on

   fraudulent, illegal[,] or bad faith conduct, a plaintiff must also plead particularized facts that

   demonstrate that the directors acted with scienter, i.e., that they had actual or constructive

   knowledge that their conduct was legally improper.” Wood, 953 A.2d at 141 (alteration added;

   citation, quotation marks, and footnote call number omitted).

            To show a director lacks independence, the plaintiff “must create a reasonable doubt that a

   director is not so beholden to an interested director . . . that his or her discretion would be

   sterilized.” Beam, 845 A.2d at 1050 (alteration added; citation, quotation marks, and footnote call

   number omitted); see also McElrath v. Kalanick, 224 A.3d 982, 991 (Del. 2020) (“Independence

   turns on whether [a director is] either subject to the interested party’s dominion or beholden to that

   interested party.” (alteration added; citation, quotation marks, and footnote call number omitted)).

   A plaintiff bringing a derivative action “must plead facts specific to each director, demonstrating

   that at least half of them” are either interested or not independent. Desimone v. Barrows, 924 A.2d


   5
     The Court takes judicial notice of the exculpatory provision in OPKO’s Certificate of Incorporation. (See
   CAC ¶ 183; OPKO Registration Form 28); Druskin v. Answerthink, Inc., 299 F. Supp. 2d 1307, 1320 (S.D.
   Fla. 2004) (explaining that under Bryant v. Avado Brands, Inc., 187 F.3d 1271 (11th Cir. 1999), district
   courts may take judicial notice of SEC filings and documents incorporated into the complaint in securities
   fraud cases at the motion-to-dismiss stage); BCJJ, LLC v. LeFevre, 8:09-cv-551, 2012 WL 12910610, at
   *7 (M.D. Fla. Aug. 3, 2012) (taking judicial notice of company’s articles of incorporation).
                                                       11
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 12 of 28

                                                         CASE NO. 21-20885-CIV-ALTONAGA/Torres


   908, 943 (Del. Ch. 2007) (emphasis omitted; citation and footnote call number omitted). Where

   the plaintiff has not met his burden to demonstrate at least one director is interested, however, there

   is no need to consider the independence of the remaining directors. See Klein v. Ellison, No. 20-

   cv-04439, 2021 WL 2075591, at *3 (N.D. Cal. May 24, 2021) (explaining demand futility under

   Delaware law is a two-step inquiry and the court need not evaluate independence if the plaintiff

   has not shown any director is interested).

   B.       Application to Plaintiffs’ Allegations

            Plaintiffs allege each Individual Defendant faces a substantial likelihood of liability for

   violating both his or her fiduciary duties and Section 14(a), and they cite several other general

   reasons Defendants are interested. Plaintiffs further allege that, as the controlling shareholder,

   Frost is inherently interested. Any remaining Defendants, Plaintiffs state, are beholden to Frost

   because they earn substantial compensation as directors and own stock in the company, several

   hold executive positions at OPKO as well, and many have other business and personal

   relationships with Frost. (See CAC ¶¶ 124–87; Resp. 11–21). The Court addresses each argument

   in turn. 6

            1.   Substantial Likelihood of Liability

                 i.      Breach of Fiduciary Duty

            As noted, OPKO’s charter exculpates the Individual Defendants from liability except for

   claims based on the breach of the duty of loyalty or other acts taken in bad faith. Thus, to the

   extent Plaintiffs allege Defendants breached any other fiduciary duties, such as a duty to exercise


   6
     As an initial matter, the Court observes Plaintiffs rely almost entirely on group pleading, which is
   insufficient under Delaware law to excuse demand. See In re Citigroup Inc. S’holder Derivative Litig., 964
   A.2d 106, 121 n.36 (Del. Ch. 2009) (rejecting plaintiffs’ “‘group’ accusation mode of pleading demand
   futility” instead of providing “individual allegations as to each of the director defendants”); Desimone, 924
   A.2d at 943 (“[A] derivative complaint must plead facts specific to each director[.]” (alterations added;
   emphasis in original)).
                                                        12
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 13 of 28

                                                      CASE NO. 21-20885-CIV-ALTONAGA/Torres


   due care, Defendants do not face a substantial likelihood of liability for such claims because they

   are clearly precluded by the exculpatory clause.

          Recognizing this limitation, Plaintiffs instead premise their breach-of-fiduciary-duty claim

   on alleged breaches of Defendants’ duties of “good faith, loyalty, reasonable inquiry, oversight,

   and supervision.” (CAC ¶ 195). “The duty of loyalty requires directors to put the best interests of

   the corporation ahead of any other interest held by the directors and not shared by the

   stockholders.” In re Oracle Corp. Derivative Litig., Civ. Act. No. 2017-0337, 2018 WL 1381331,

   at *11 (Del. Ch. Mar. 19, 2018) (citation and footnote call number omitted). The duty to act in

   good faith is a subset of the duty of loyalty. See id. (citation and footnote call number omitted).

          In order to show bad-faith conduct sufficient to excuse a pre-suit demand, a plaintiff must

   plead particularized facts demonstrating the directors acted with scienter; in other words, that they

   acted with bad intent, were intentionally derelict in their duties, or consciously disregarded their

   responsibilities. See In re Goldman Sachs Grp., Inc. Shareholder Litig., 2011 WL 4826104, at

   *12 (citation omitted). This is a high burden, requiring an “extreme set of facts[.]” Lyondell Chem.

   Co. v. Ryan, 970 A.2d 235, 243 (Del. 2009) (alteration added; citation, quotation marks, and

   footnote call number omitted). This is so because “there is a vast difference between an inadequate

   or flawed effort to carry out fiduciary duties and a conscious disregard for those duties.” Id.

   Classic examples of bad-faith conduct include (1) “intentionally act[ing] with a purpose other than

   that of advancing the best interests of the corporation”; (2) acting with an intent to break the law;

   or (3) “intentionally fail[ing] to act in the face of a known duty to act[.]” In re Walt Disney Co.

   Derivative Litig., 906 A.2d 27, 67 (Del. 2006) (alterations added; citation and footnote call number

   omitted).




                                                    13
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 14 of 28

                                                      CASE NO. 21-20885-CIV-ALTONAGA/Torres


          Plaintiffs contend the Individual Defendants face a substantial likelihood of liability for

   breaching their duties of loyalty in three ways: (1) engaging in the alleged discriminatory conduct

   (see CAC ¶ 197); (2) causing the company to issue false and misleading Proxy Statements (see id.

   ¶ 198); and (3) failing to maintain adequate oversight over the company’s internal controls (see id.

   ¶¶ 200–01). (See also Resp. 12–13). Quite simply, Plaintiffs have not sufficiently alleged

   Defendants face a substantial likelihood of liability on these claims because, despite their assertion

   to the contrary, Plaintiffs have not pleaded “particularized facts concerning how the actions of

   each Defendant amounted to a breach of loyalty[.]” (Id. 14 (alteration added)).

          The CAC is replete with conclusory allegations. Although Plaintiffs allege Defendants

   violated unspecified anti-discrimination laws and OPKO’s Code of Conduct by refusing to

   nominate Black, Latinx, or other underrepresented individuals to the Board or executive

   management team (see CAC ¶¶ 7, 9, 74, 77, 89, 197); Plaintiffs offer no particularized facts to

   animate these accusations. Instead, Plaintiffs point to a settled lawsuit against one of OPKO’s

   subsidiaries as well as other companies’ recent social justice initiatives. (See id. ¶¶ 78–86). These

   allegations have no bearing on whether OPKO’s directors discriminated against underrepresented

   minorities when nominating individuals to serve on OPKO’s Board or executive team.

          Plaintiffs further argue “a lack of diversity [on OPKO’s Board] is a compelling signal that

   the [c]ompany does, in fact, discriminate” (id. ¶ 87 (alterations added)), and they allege Defendants

   “fail[ed] to implement term limits in an effort to maintain control of the [c]ompany by avoiding

   the addition of diverse candidates to the Board” (id. ¶ 91 (alterations added)). These are mere

   conclusions unsupported by particularized facts. Indeed, none of these statements contains

   particularized facts supporting an inference that the Individual Defendants acted in bad faith,




                                                    14
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 15 of 28

                                                        CASE NO. 21-20885-CIV-ALTONAGA/Torres


   intentionally acted against the company’s interest, or consciously disregarded their duties of

   loyalty. At most, these circumstantial statements evince an exculpated lack of due care.

           Plaintiffs also allege the Individual Defendants face substantial liability for “causing the

   [c]ompany” to make false and misleading statements and omissions in the 2018, 2019, and 2020

   Proxy Statements; but Plaintiffs fail to plead particularized facts showing the Proxy Statements

   were actually false and misleading. (Id. ¶ 74 (alteration added); see also id. ¶ 198). Plaintiffs

   simply allege the Proxy Statements were false and misleading because they failed to disclose the

   following facts: (1) Defendants refused to nominate Black, Latinx, or other underrepresented

   minorities to the Board or executive team; (2) OPKO did not have term limits due to a desire to

   keep Black, Latinx, and other underrepresented minorities off the Board; (3) the company failed

   to maintain adequate internal controls; and (4) the company repeatedly selected an ineffective

   independent auditor to evaluate its internal controls. (See id. ¶¶ 74, 97–100, 105–108, 113–116,

   198). 7 Once again, these are not facts, let alone particularized facts; they are conclusions. See

   Pfeffer v. Redstone, 965 A.2d 676, 687 (Del. 2009) (“[W]hen alleging duty of disclosure violations,

   it is inherent . . . that the misstated or omitted facts be identified and that the pleading not be merely

   conclusory.” (alterations added; quotation marks, citation, and footnote call number omitted)). In

   essence, Plaintiffs ask the Court, for purposes of their Proxy Statement breach-of-loyalty claim, to




   7
     Plaintiffs contend these omissions rendered false and misleading two statements contained in the Proxy
   Statements: (1) that the company’s Code of Conduct “applie[d] to all employees, officers, and directors”;
   and (2) that the Board valued “diversity of knowledge base, professional experience[,] and skills[.]” (CAC
   ¶¶ 95–96, 103–04, 111–12 (alterations added)). Plaintiffs argue these statements were false because
   Defendants refused to hire or nominate Black, Latinx, or other underrepresented minorities to the Board,
   thereby discriminating in violation of the Code of Conduct and demonstrating a lack of commitment to
   diversity. But Plaintiffs’ failure to plead particularized facts supporting an inference that Defendants
   intentionally engaged in such discriminatory misconduct is equally fatal to their claim that the Proxy
   Statements were false and misleading for failing to disclose the same.
                                                      15
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 16 of 28

                                                       CASE NO. 21-20885-CIV-ALTONAGA/Torres


   accept as particularized facts their general and conclusory allegations that Defendants are liable

   for the other misconduct of which Plaintiffs accuse them. This, the Court will not do.

           Even assuming Plaintiffs pleaded particularized facts indicating the Proxy Statements were

   in fact false or misleading, they fail to plead specific facts suggesting Defendants were involved

   in preparing the Proxy Statements or that Defendants “had knowledge that any disclosures or

   omissions were false or misleading or that [they] acted in bad faith in not adequately informing

   themselves.” In re Citigroup, 964 A.2d at 134 (alteration added; citation and footnote call number

   omitted). Plaintiffs allege the Individual Defendants “signed[,]” “solicited[,]” and “caused” the

   company to issue, and were “ultimately responsible for the statements contained in the Proxy

   Statements. (CAC ¶¶ 4, 93, 101, 109, 129, 137, 143, 149–50, 154, 160, 162, 167, 181, 198; Resp.

   5, 13 (alterations added)). Yet, these allegations are “not sufficient[ly] particularized . . . to excuse

   demand under Rule 23.1.” In re Citigroup, 964 A.2d at 133 n.88 (alterations added; holding

   allegations that the defendants “caused or allowed” the company to issue certain statements were

   insufficient). Indeed, “Delaware courts have consistently required plaintiffs to allege directors’

   involvement in the preparation and approval of disclosures before inferring directors’ knowledge

   that the disclosures were false or misleading.” In re Beazer Homes USA, Inc. Derivative Litig.,

   No. 1:19-cv-03377, 2021 WL 1696385, at *5 (N.D. Ga. Mar. 30, 2021) (quotation marks and

   citation omitted; collecting cases; concluding allegations that defendants “signed” and

   “consent[ed] to the[] dissemination” of SEC filings were insufficient to infer knowledge

   (alterations added)). Plaintiffs make no such allegations.

           Plaintiffs further suggest certain Defendants’ memberships on the Audit Committee, which

   was responsible for “the integrity of the [c]ompany’s financial statements[,]” are a sufficient basis

   to infer the requisite scienter. (CAC ¶ 72 (alterations added)). “That assertion is contrary to well-



                                                      16
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 17 of 28

                                                         CASE NO. 21-20885-CIV-ALTONAGA/Torres


   settled Delaware law.” Wood, 953 A.2d at 142; see also South v. Baker, 62 A.3d 1, 17 (Del. Ch.

   2012) (“As numerous Delaware decisions make clear, an allegation that the underlying cause of a

   corporate trauma falls within the delegated authority of a board committee does not support an

   inference that the directors on that committee knew of [or] consciously disregarded [a] problem[.]”

   (alterations added; footnote call number omitted; collecting cases)). Aside from a few conclusory

   allegations (see, e.g., CAC ¶ 202; Resp. 11 n.4), Plaintiffs do not offer any other particularized

   facts indicating Defendants actually or constructively knew the Proxy Statements contained

   material falsehoods or omissions.8 See In re Mako Surgical Corp., 2013 WL 12131315, at *3–4

   (“The mere fact that [some defendants] served on [the company]’s Audit Committee does not

   establish the futility of demand as to these defendants where [p]laintiff has failed to establish that

   these defendants had knowledge that the [public statement] was false and misleading.” (alterations

   added)).

           Finally, Plaintiffs allege the Individual Defendants face a substantial likelihood of liability

   for breaching their duty of loyalty by failing to maintain an adequate system of oversight and

   internal controls and by continually re-appointing an ineffective independent auditor. (See CAC

   ¶¶ 127, 129, 137, 143, 149–50, 154, 160, 162, 167, 177, 181, 200–01; Resp. 11, 13). Despite

   Plaintiffs’ insistence otherwise (see Resp. 11 n.4), such claims are inescapably Caremark claims.




   8
     To the contrary, Plaintiffs explicitly disclaim any allegation that the Individual Defendants recklessly or
   knowingly made misleading statements in the Proxy Statements. (See CAC 34 n.7, 36 n.8, 39 n.9).
   Plaintiffs apparently do so in an attempt to avoid application of the PSLRA’s heightened pleading
   requirements to their Section 14(a) claim. (See Resp. 7). But Plaintiffs cannot have their cake and eat it
   too. As the Court has already explained, Plaintiffs’ claims plainly sound in fraud and, notwithstanding their
   disclaimer, Plaintiffs intimate elsewhere in the CAC and Response — albeit in conclusory fashion — that
   Defendants knew the Proxy Statements were false and misleading. In any event, Plaintiffs’ failure to plead
   particularized facts “showing individualized awareness of fraud” precludes a finding of demand futility. In
   re Beazer Homes USA, 2021 WL 1696385, at *6 (quotation marks and citation omitted).
                                                        17
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 18 of 28

                                                     CASE NO. 21-20885-CIV-ALTONAGA/Torres


   See McDowell v. Bracken, 317 F. Supp. 3d 1162, 1175 (S.D. Fla. 2018), aff’d, 794 F. App’x 910

   (classifying oversight liability and inadequate controls claims as Caremark claims).

          To prove director oversight liability, a plaintiff must demonstrate:

          (a) the directors utterly failed to implement any reporting or information system or
          controls; or (b) having implemented such a system or controls, consciously failed
          to monitor or oversee its operations thus disabling themselves from being informed
          of risks or problems requiring their attention. In either case, imposition of liability
          requires a showing that the directors knew that they were not discharging their
          fiduciary obligations. Where directors fail to act in the face of a known duty to act,
          thereby demonstrating a conscious disregard for their responsibilities, they breach
          their duty of loyalty by failing to discharge that fiduciary obligation in good faith.

          Thus, to establish oversight liability a plaintiff must show that the directors knew
          they were not discharging their fiduciary obligations or that the directors
          demonstrated a conscious disregard for their responsibilities such as by failing to
          act in the face of a known duty to act. The test is rooted in concepts of bad faith;
          indeed, a showing of bad faith is a necessary condition to director oversight
          liability.

   In re Citigroup, 964 A.2d at 123 (emphasis in original; quotation marks, citations, and footnote

   call numbers omitted; quoting in part Stone v. Ritter, 911 A.2d 362, 369–70 (Del. 2006)). In other

   words, to establish demand futility for Caremark claims, Plaintiffs must plead particularized facts

   “showing that [Defendants] were conscious of the fact that they were not doing their jobs.”

   Guttman, 823 A.2d at 506 (alteration added). Such claims are “possibly the most difficult theory

   in corporation law upon which a plaintiff might hope to win a judgment.” Caremark, 698 A.2d at

   967; see also id. at 971 (describing the burden as “quite high”).

          The CAC is devoid of allegations that meet these stringent requirements. As before,

   Plaintiffs do not plead with particularity that Defendants engaged in bad faith or intentional

   misconduct when they re-appointed the same independent auditor.                Likewise, Plaintiffs’

   allegations that the Individual Defendants face liability for failing to maintain an adequate system




                                                    18
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 19 of 28

                                                     CASE NO. 21-20885-CIV-ALTONAGA/Torres


   of internal controls regarding diversity — and that they knew they were not doing their jobs — are

   entirely conclusory. (See, e.g., CAC ¶¶ 92, 202).

          Plaintiffs argue Defendants knew of the company’s refusal to nominate underrepresented

   minorities to the Board because they were engaged in such discriminatory misconduct. (See Resp.

   13); Guttman, 823 A.2d at 507 (explaining allegations that defendants “had clear notice of serious

   [problems] and simply chose to ignore them or, even worse, to encourage their continuation”

   would sufficiently plead a Caremark claim (alteration added; footnote call number omitted)). This

   might suffice if Plaintiffs had sufficiently pleaded Defendants’ involvement in the alleged

   discrimination; alas, they did not. Plaintiffs cannot proceed on a Caremark claim premised on

   their discrimination claim when they fail to adequately plead that discrimination claim. Nor can

   Plaintiffs rely on Defendants’ various committee assignments to establish that Defendants acted

   with the requisite scienter. (See Resp. 13); Wood, 953 A.2d at 142; Baker, 62 A.3d at 17.

          In short, Plaintiffs have failed to plead particularized facts to indicate Defendants face a

   substantial likelihood of liability on their breach-of-fiduciary-duty claims. See Guttman, 823 A.2d

   at 500 (“If the legal rule was that demand was excused whenever, by mere notice pleading, the

   plaintiffs could state a breach of fiduciary duty claim against a majority of the board, the demand

   requirement of the law would be weakened[.]” (alteration added)); Seminaris v. Landa, 662 A.2d

   1350, 1355 (Del. Ch. 1995) (dismissing derivative complaint that “allege[d] in a conclusory

   manner” conduct for which directors might face liability (alteration added)).

               ii.     Section 14(a) Claim

          Plaintiffs next contend demand is excused because the Individual Defendants face a

   substantial likelihood of liability on the Section 14(a) claim for omitting certain information from

   the 2018, 2019, and 2020 Proxy Statements. (See Resp. 14–15). Section 14(a) “require[s] that



                                                   19
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 20 of 28

                                                     CASE NO. 21-20885-CIV-ALTONAGA/Torres


   proxy statements not be false or misleading with regard to any material statement, nor omit to state

   any material fact necessary in order to make the statements therein not false or misleading.” In re

   The Home Depot, Inc. S’holder Derivative Litig., 223 F. Supp. 3d 1317, 1329 (N.D. Ga. 2016)

   (alteration added; footnote call number and citations omitted); see also 15 U.S.C. § 78n(a). A fact

   or statement is material “if there is a substantial likelihood that a reasonable shareholder would

   consider it important in deciding how to vote.” Va. Bankshares, Inc. v. Sandberg, 501 U.S. 1083,

   1090 (1991) (quotation marks and citation omitted). “Section 14(a) claims are subject to the

   demand requirement.” In re The Home Depot, 223 F. Supp. 3d at 1329; see also McDowell, 794

   F. App’x at 917.

          To excuse demand, Plaintiffs must specify with particularity:

          (1) omissions in the Proxy Statements that made other statements either false or
          misleading, (2) how those omissions were material, (3) each statement in the Proxy
          Statements that was made false or misleading, (4) the reason or reasons why the
          statement is misleading, and (5) how the omission caused the loss complained of.

   In re The Home Depot, 223 F. Supp. 3d at 1330; see also Stoneridge Inv. Partners, LLC v.

   Scientific-Atlanta, 552 U.S. 148, 165 (2008) (explaining the PSLRA imposes “heightened pleading

   requirements and a loss causation requirement upon ‘any private action’ arising from the Securities

   Exchange Act” (quoting 15 U.S.C. § 78u-4(b))).

          Plaintiffs contend the Proxy Statements failed to disclose the following facts: (1)

   Defendants refused to nominate Black, Latinx, or other underrepresented minorities to the Board

   or executive team; (2) OPKO did not have term limits due to a desire to keep Black, Latinx, and

   other underrepresented minorities off the Board; (3) the company failed to maintain adequate

   internal controls; and (4) the company repeatedly selected an ineffective independent auditor to

   evaluate its internal controls. (See CAC ¶¶ 74, 97–100, 105–108, 113–116, 198). Plaintiffs allege

   these omissions rendered false and misleading the statements that (1) the company’s Code of

                                                   20
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 21 of 28

                                                      CASE NO. 21-20885-CIV-ALTONAGA/Torres


   Conduct “applies to all employees, officers, and directors” (id. ¶¶ 95, 103, 111); and (2) “the Board

   believes it is important for the Board to have diversity of knowledge base, professional

   experience[,] and skills, and the Corporate Governance and Nominating Committee takes these

   qualities into account when considering director nominees for recommendation to the Board” (id.

   ¶¶ 96–97, 104–05, 112–13 (alteration added)). Based on these representations, shareholders voted

   to re-elect Defendants and re-approve their selection of the company’s independent auditor. (See

   id. ¶¶ 214–15).

          Plaintiffs’ allegations fail to pass muster for several reasons. First, Plaintiffs fail to plead

   particularized facts as to how the cited statements were materially false or misleading. Plaintiffs

   tenuously argue the statement that OPKO’s Code of Conduct applies to all employees and directors

   was misleading because it implies the Code of Conduct was being followed when it was not — as

   evidenced by what Plaintiffs refer to as “the Discriminatory Misconduct.” (Resp. 8–9; CAC ¶¶

   95, 103, 111, 212). Although the Court is not wholly convinced a simple statement the Code

   applied to the directors plausibly supports the inference the Code was being followed, even

   assuming Section 14(a) liability may be premised on such an inferential leap, the CAC is bereft of

   particularized allegations showing the Code of Conduct was not followed or that Defendants

   engaged in “Discriminatory Misconduct.” Instead, Plaintiffs summarily state, as they do many

   times throughout the CAC, that Defendants violated the Code of Conduct’s admonition that

   “discrimination i[s] not tolerated” by refusing to hire or nominate Black, Latinx, or other

   underrepresented minorities to the Board. (CAC ¶ 7 (alteration added; quotation marks omitted);

   see also id. ¶¶ 74, 77, 212). They supply no examples or facts to substantiate this blatantly

   conclusory claim.




                                                    21
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 22 of 28

                                                     CASE NO. 21-20885-CIV-ALTONAGA/Torres


          Similarly, Plaintiffs allege no facts showing the Board did not value “diversity of

   knowledge base, professional experience[,] and skills[.]” (Id. ¶¶ 96, 104, 112 (alterations added)).

   That “zero Black or Latinx individuals currently reside on the [c]ompany’s Board” does not

   support an inference of that statement’s falsity. (Id. ¶ 7 (alteration added; emphasis omitted)); see

   Klein, 2021 WL 2075591, at *4. Plaintiffs’ allegations of Defendants’ “explicit or implicit racism”

   and that Defendants did “not have term limits due to a desire to keep Black, Latinx, and other

   underrepresented individuals off of the Board” are conclusions unsupported by particularized

   facts. (CAC ¶¶ 98, 100, 106, 108, 114, 116, 210). Moreover, Defendants point out the Proxy

   Statement sentences Plaintiffs rely on “do not on their face require consideration of race or color

   in making director recommendations, and as such, Plaintiffs’ conclusion that this aspirational

   statement requires racial or ethnic diversity is misguided.” (Mot. 19). Indeed, as Plaintiffs admit,

   OPKO’s Code of Conduct specifically states it will not base employment decisions on “race” or

   “color[.]” (CAC ¶ 64 (alteration added)).

          Second, courts have repeatedly held that statements concerning a company’s commitment

   to diversity are unactionable puffery.        See Klein, 2021 WL 2075591, at *7 (alleged

   misrepresentations about the company’s commitment to Board diversity were unactionable

   “aspirational statements” (quotation marks and citation omitted)); Ocegueda, 2021 WL 1056611,

   at *9 (same (collecting cases)); Falat v. Sacks, No. 20-cv-1782, 2021 WL 1558940, at *6 (C.D.

   Cal. Apr. 8, 2021) (statements that company “seeks to capture diversity in its candidates” and

   “does not tolerate” harassment or discrimination “are mere puffery and do not constitute

   objectively verifiable statements of fact” (alterations adopted; quotation marks and citation

   omitted)); Lopez v. Ctpartners Exec. Search Inc., 173 F. Supp. 3d 12, 19, 28 (S.D.N.Y. 2016)

   (company’s statements about commitment to a “diverse workforce” and “an inclusive and positive



                                                    22
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 23 of 28

                                                      CASE NO. 21-20885-CIV-ALTONAGA/Torres


   working environment” were “immaterial puffery” and “too hazy and general for any reasonable

   investor to have relied upon them”).

          Finally, Plaintiffs have failed to sufficiently plead loss causation. To sustain a private claim

   under Section 14(a), a plaintiff must show “that the proxy solicitation itself, rather than the

   particular defect in the solicitation materials, was an essential link in the accomplishment of the

   transaction.” Mills v. Elec. Auto–Lite Co., 396 U.S. 375, 385 (1970). The transaction at issue,

   moreover, must be the source of the plaintiff’s injury. See id. Put differently, “the losses to the

   company must have resulted directly from the . . . Proxy Statement vote, not from the omission

   itself[.]” In re The Home Depot, 223 F. Supp. 3d at 1331 (alterations added; citation and footnote

   call number omitted).

          Plaintiffs argue they would not have voted to reelect Defendants if the latter had disclosed

   their failure to abide by the Code of Conduct’s antidiscrimination provision and the ineffectiveness

   of the company’s independent auditor. (See Resp. 9). But Plaintiffs make no showing the alleged

   discriminatory misconduct would not have occurred but for Defendants being reelected to the

   Board and the company’s independent auditor being reappointed. In fact, Plaintiffs acknowledge

   the alleged discriminatory misconduct began before the 2018 Proxy Statement was issued. (See

   CAC ¶ 100 (stating the reelection of Defendants and retention of the same auditor following the

   2018 Proxy Statement “allowed the illegal and discriminatory practices to continue” (emphasis

   added))).

          “Courts have also regularly dismissed Section 14(a) claims based on the election of

   directors because the losses are indirect.” In re The Home Depot, 223 F. Supp. 3d at 1331; see

   also McDowell, 317 F. Supp. 3d at 1180–81. This is so because “the election of directors who

   violate[] [corporate] policies only indirectly cause[s] the shareholders’ loss.” Edward J. Goodman



                                                    23
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 24 of 28

                                                        CASE NO. 21-20885-CIV-ALTONAGA/Torres


   Life Income Tr. v. Jabil Cir., Inc., 594 F.3d 783, 797 (11th Cir. 2010) (alterations added; discussing

   Gen. Elec. Co. v. Cathcart, 980 F.2d 927, 933 (3d Cir. 1992) (in case where the plaintiff alleged

   that non-disclosure of illegal activity and company mismanagement caused him to vote to reelect

   board members, no loss causation because it was management’s failure to follow corporate

   policies, and not the actual election of directors, that contributed to the shareholder’s loss)).

   Because the reappointment of OPKO’s independent auditor and the “reelection of directors w[ere]

   not [] essential link[s] to the losses of which [Plaintiffs] complain[,]” Plaintiffs have failed to show

   loss causation. Id. (alterations added).

           For these reasons, Plaintiffs have failed to plead particularized facts suggesting Defendants

   face a substantial likelihood of liability on their Section 14(a) claim. Demand is therefore not

   excused on that basis. 9

           2.   Other Personal Benefit or Interest

           In addition to arguing Defendants face a substantial likelihood of liability, Plaintiffs proffer

   several other reasons why Defendants would not be able to consider a demand in a disinterested

   manner.

           Plaintiffs vaguely assert demand should be excused because Defendants sought to entrench

   themselves by taking the challenged actions. (See CAC ¶ 91, 176, 214; Resp. 4). This contention,

   however, is plagued by a familiar shortcoming: Plaintiffs have not alleged particularized facts. See

   Gottlieb v. Duskin, Civ. Act. No. 2019-0639, 2020 WL 6821613, at *7 (Del. Ch. Nov. 20, 2020)

   (demand not futile where the plaintiff’s “allegations of an entrenchment motive are thin[;]”

   “[p]laintiff conclusorily alleges that the director defendants entrenched themselves at the expense

   of the company shareholders[;]” and plaintiff failed to “offer specific pleadings that a majority of


   9
    The Court makes no finding as to whether Plaintiffs’ allegations would suffice to state a claim under Rule
   12(b)(6), as opposed to the more stringent requirements of Rule 23.1.
                                                       24
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 25 of 28

                                                     CASE NO. 21-20885-CIV-ALTONAGA/Torres


   the directors were motivated primarily by entrenchment” (alterations added; citations, quotation

   marks, and footnote call numbers omitted)); Kahn v. Roberts, Civ. Act. No. 12324, 1994 WL

   70118, at *6 (Del. Ch. Feb. 28, 1994) (“[A]n entrenchment theory based on supposition rather than

   alleged fact does not excuse a pre-suit demand.” (alteration added; citation omitted)).

           Nor have Plaintiffs alleged with particularity that an actual threat to Defendants’ positions

   on the Board existed. See Greenwald v. Batterson, No. 16475, 1999 WL 596276, at *5 (Del. Ch.

   July 26, 1999) (“[T]he mere allegation that directors have taken action to entrench themselves,

   without an allegation that the directors believed themselves vulnerable to removal from office, will

   not excuse demand.” (alteration added; citation omitted)); Ryan v. Gursahaney, Civ. Act. No.

   9992, 2015 WL 1915911, at *6 (Del. Ch. Apr. 28, 2015) (demand not excused where “the

   particularized facts do not support a reasonable inference that the Director Defendants perceived

   an actual ‘threat’ of removal and were motivated to avoid it”). In short, Plaintiffs’ allegations of

   an entrenchment motive are simply too speculative to create a reasonable doubt about Defendants’

   disinterest.

           To the extent Plaintiffs contend demand would be futile because Defendants would be

   required to sue themselves or each other (see CAC ¶ 185–86), that argument has been consistently

   rebuffed by Delaware courts. See In re Citigroup, 964 A.2d at 121 (“Demand is not excused solely

   because the directors would be deciding to sue themselves.” (citation and footnote call number

   omitted)); In re The Home Depot, 223 F. Supp. 3d at 1324 (“[U]nder Delaware law[,] derivative

   action plaintiffs do not ring the futility bell merely by including a majority of the directors as

   defendants. To do so would eviscerate the demand requirement entirely.” (alterations added;

   citation, quotation marks, and footnote call number omitted)); Aronson, 473 A.2d at 814 (reaching




                                                    25
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 26 of 28

                                                       CASE NO. 21-20885-CIV-ALTONAGA/Torres


   the same conclusion, explaining “[w]ere that so, the demand requirements of our law would be

   meaningless” (alteration added)).

           Plaintiffs further allege demand would be futile given the potential existence of a so-called

   insured versus insured clause if OPKO has directors’ and officers’ liability insurance. (See CAC

   ¶ 185). Specifically, Plaintiffs argue that under such a clause, “if the Director-Defendants were to

   sue themselves or certain of the officers of OPKO, they would enjoy no insurance protection.

   Accordingly, the Director-Defendants cannot be expected to sue themselves or the relevant officers

   of OPKO. However, if the suit is brought derivatively, as is this action, such insurance coverage,

   if it exists, will provide a basis for the [c]ompany to effectuate a recovery.” (Id. (alteration added)).

   Plaintiffs ignore that “demand futility based on the existence of an ‘insured vs. insured’ exclusion

   in the [c]ompany’s directors’ and officers’ liability insurance policies is an argument that has been

   rejected repeatedly under Delaware law.” In re Am. Int’l Grp., Inc. Derivative Litig., 700 F. Supp.

   2d 419, 433 (S.D.N.Y. 2010) (first alteration added; other alteration adopted; quotation marks and

   citation omitted; collecting cases); see also Carauna v. Saligman, Civ. Act. No. 11135, 1990 WL

   212304, at *4 (Del. Ch. Dec. 21, 1990) (finding such an argument to “be nothing more than

   variations on the ‘directors suing themselves’ and ‘participating in the wrongs’ refrain” (quotation

   marks and citation omitted)).

           Plaintiffs also maintain Defendant Frost is inherently interested because he is the

   controlling shareholder and CEO of OPKO. (See CAC ¶ 129). Yet “[t]he mere fact that [Frost] is

   a controlling shareholder [and CEO] is not enough to establish his lack of independence [or that

   he is interested] because that would eviscerate the disinterested prong of the demand futility te[s]t

   and would find a director involved in the day-to-day running of a company to be ‘interested’ under

   any set of facts.” Ocegueda, 2021 WL 1056611, at *7 (alterations added; quotation marks and



                                                      26
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 27 of 28

                                                        CASE NO. 21-20885-CIV-ALTONAGA/Torres


   citation omitted). Plaintiffs emphasize Frost’s earnings and assert that “[a]s CEO, [he] was

   ultimately responsible for the misleading Proxy Statements, and for controlling the

   [d]iscriminatory [m]isconduct” (Resp. 16 (alterations added)), but this argument “skips a step:

   Plaintiffs must still allege particularized facts that show the wrongdoing in the first instance.”

   Klein, 2021 WL 2075591, at *7. As explained above, Plaintiffs have failed to do so. And

   ultimately, “[w]ithout adequate allegations of wrongdoing[,] it does not matter that [Frost] is a

   controlling shareholder.” Id. (alterations added). 10

           Finally, Plaintiffs appear to argue Defendants are interested because they receive

   “substantial compensation” as company directors and executives. (See CAC ¶¶ 129, 137, 143,

   153, 160). Allegations that directors are paid for their services as directors are insufficient to

   establish interest. See In re Walt Disney Co. Derivative Litig., 731 A.2d 342, 360 (Del. Ch. 1998),

   aff’d in part, rev’d in part on other grounds sub nom. Brehm v. Eisner, 746 A.2d 244 (Del. 2000)

   (“[T]he Delaware Supreme Court has held that such allegations of payment of director’s fees,

   without more, do not establish any financial interest.” (first alteration added; other alterations

   adopted; citation, quotation marks, and footnote call number omitted)). And although dependence

   on a director position for one’s livelihood may be evidence of beholdenness, “beholdenness is only

   relevant where there is an interested person[.]” In re Dow Chem. Co. Derivative Litig., Civ. Act.

   No. 4349, 2010 WL 66769, at *8 n.44 (Del. Ch. Jan. 11, 2010) (alteration added; citation omitted).

   Here, there is not.

           Put simply, Plaintiffs have not pleaded sufficient particularized facts to overcome the

   presumption that the Individual Defendants’ “interests are aligned with the company” and they



   10
      Plaintiffs’ allegations concerning OPKO’s transactions with other companies affiliated with Frost are
   irrelevant. (See CAC ¶ 130). The interested prong of the demand futility analysis focuses solely on whether
   a director is interested with respect to the challenged action underlying the suit.
                                                       27
Case 1:21-cv-20885-CMA Document 69 Entered on FLSD Docket 09/01/2021 Page 28 of 28

                                                        CASE NO. 21-20885-CIV-ALTONAGA/Torres


   “are able to make decisions in the best interests of the company.” Id. at *8. Absent such a showing,

   Plaintiffs have not met their burden to demonstrate demand on the Board would have been futile.

   Accordingly, the Court need not consider Plaintiffs’ numerous allegations regarding the

   independence of the remaining directors — which, ironically, are the only particularized

   allegations in the CAC. See id. at *7; Klein, 2021 WL 2075591, at *8. Because Plaintiffs have

   failed to plead demand futility with particularity, their claims are dismissed.

                                          IV.     CONCLUSION

           For the foregoing reasons, it is

           ORDERED AND ADJUDGED that Defendants’ Motion to Dismiss Plaintiffs’ Verified

   Shareholder Derivative Consolidated Amended Complaint [ECF No. 62] is GRANTED.

   Plaintiffs’ Consolidated Amended Complaint [ECF No. 61] is DISMISSED without prejudice.11

   If Plaintiffs wish to file a motion for leave to file an amended complaint, they must do so on or

   before September 10, 2021, failing which the Court will dismiss this action without prejudice and

   without further notice.

           DONE AND ORDERED in Miami, Florida, this 31st day of August, 2021.



                                                    _________________________________
                                                    CECILIA M. ALTONAGA
                                                    CHIEF UNITED STATES DISTRICT JUDGE

   cc:     counsel of record




   11
     Plaintiffs’ request for leave to amend is denied without prejudice. (See Resp. 21). “Where a request for
   leave to file an amended complaint simply is imbedded within an opposition memorandum, the issue has
   not been raised properly.” Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009) (citation and quotation
   marks omitted). Such a request should be made by motion and must either “attach a copy of the[] proposed
   amendment or [] describe the substance of the[] proposed amendment.” Id. (alterations added; citation
   omitted). If Plaintiffs wish to further amend their Complaint, they must seek leave to do so in accordance
   with the proper procedures and applicable Local Rules.
                                                      28
